Cite as 2013 Ark. 375

                   SUPREME COURT OF ARKANSAS
                                          No.   CR-12-240

                                                     Opinion Delivered October   3, 2013
AKIN O. WILLIAMS
                                 APPELLANT           PRO SE APPEAL FROM THE
                                                     HEMPSTEAD COUNTY CIRCUIT
V.                                                   COURT, 29CR-10-32, HON. WM.
                                                     RANDAL WRIGHT, JUDGE
STATE OF ARKANSAS
                                   APPELLEE
                                                     AFFIRMED.


                                          PER CURIAM

       In 2010, appellant Akin O. Williams was found guilty by a jury of rape and sentenced to

a term of 720 months’ imprisonment. The Arkansas Court of Appeals affirmed. Williams v.

State, 2011 Ark. App. 675.

       Appellant subsequently filed in the trial court a timely, verified pro se petition for

postconviction relief pursuant to Arkansas Rule of Criminal Procedure 37.1 (2010). The petition

was denied, and appellant brings this appeal. Our jurisdiction is pursuant to Rule 37 and

Arkansas Supreme Court Rule 1-2(a)(8) (2012).

       This court has held that it will reverse the circuit court’s decision granting or denying

postconviction relief only when that decision is clearly erroneous. Pankau v. State, 2013 Ark. 162;

Banks v. State, 2013 Ark. 147. A finding is clearly erroneous when, although there is evidence

to support it, the appellate court, after reviewing the entire evidence, is left with the definite and

firm conviction that a mistake has been committed. Sartin v. State, 2012 Ark. 155, 400 S.W.3d

694.

       In his petition under the Rule, appellant raised several grounds for postconviction relief.
                                      Cite as 2013 Ark. 375

On appeal, however, he limits his argument to one allegation of ineffective assistance of counsel.

Accordingly, the grounds raised below but not raised on appeal are considered to be abandoned.

Hayes v. State, 2011 Ark. 327, 383 S.W.3d 824 (per curiam).

       Appellant contends on appeal that his attorney was ineffective in that counsel failed to

object to the chain of custody of vaginal swabs that were a part of the biological evidence

obtained in a medical examination of the victim. The issue of the swabs was not raised in the

Rule 37.1 petition and, therefore, the trial court could not have considered the claim and

rendered a decision concerning it. For that reason, the argument will not be addressed by this

court on appeal. Issues raised for the first time on appeal are not grounds to reverse a trial

court’s order. Hogan v. State, 2013 Ark. 223 (per curiam); Tornavacca v. State, 2012 Ark. 224 , ___

S.W.3d ___.

       In arguing the chain-of-custody claim, appellant appears to also be arguing that the

evidence adduced at trial was insufficient to sustain the judgment, which was an issue raised in

the Rule 37.1 petition. To the extent that the claim was intended to challenge the sufficiency of

the evidence, we have repeatedly held that Rule 37.1 does not provide a means to attack the

weight of the evidence to support the conviction. Norris v. State, 2013 Ark. 205, ___ S.W.3d ___

(per curiam); Pride v. State, 285 Ark. 89, 684 S.W.2d 819 (1985) (per curiam).

       Affirmed.

       Akin O. Williams, pro se appellant.

       Dustin McDaniel, Att’y Gen., by: Karen Virginia Wallace, Ass’t Att’y Gen., for appellee.




                                                2